J-S74001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: K.J.B.S., A       :   IN THE SUPERIOR COURT OF
MINOR                                 :        PENNSYLVANIA
                                      :
                                      :
APPEAL OF: M.B., MOTHER               :
                                      :
                                      :
                                      :
                                      :   No. 1760 EDA 2017

                Appeal from the Order Entered May 9, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000466-2017


IN THE INTEREST OF: K.S., A/K/A       :   IN THE SUPERIOR COURT OF
K.J.B.S., A MINOR                     :        PENNSYLVANIA
                                      :
                                      :
APPEAL OF: M.B., MOTHER               :
                                      :
                                      :
                                      :
                                      :   No. 1762 EDA 2017

                Appeal from the Order Entered May 9, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0002320-2014


IN THE INTEREST OF: J.E.R.E., A       :   IN THE SUPERIOR COURT OF
MINOR                                 :        PENNSYLVANIA
                                      :
                                      :
APPEAL OF: M.B., MOTHER               :
                                      :
                                      :
                                      :
                                      :   No. 1764 EDA 2017

                Appeal from the Order Entered May 9, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000467-2017
J-S74001-17


IN THE INTEREST OF: J.E. A/K/A        :   IN THE SUPERIOR COURT OF
J.E.R.E., A MINOR APPEAL OF M.B.,     :        PENNSYLVANIA
MOTHER                                :
                                      :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1766 EDA 2017

                Appeal from the Order Entered May 9, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0002323-2014


IN THE INTEREST OF: D.E., A MINOR     :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
APPEAL OF: M.B., MOTHER               :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1767 EDA 2017

                Appeal from the Order Entered May 9, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-AP-0000468-2017


IN THE INTEREST OF: D.E., A MINOR     :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
APPEAL OF: M.B., MOTHER               :
                                      :
                                      :
                                      :
                                      :
                                      :   No. 1774 EDA 2017

                Appeal from the Order Entered May 9, 2017
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0002322-2014


BEFORE: BOWES, J., LAZARUS, J., and RANSOM, J.

                                  -2-
J-S74001-17



MEMORANDUM BY BOWES, J.:                                 FILED JANUARY 16, 2018

        M.B. (“Mother”) appeals from the decrees and orders entered on May

9, 2017, that involuntarily terminated her parental rights to her three

daughters,     K.J.B.S.,   J.E.R.E.,    and    D.E.,   and   changed   the   children’s

permanency goals from reunification to adoption.1 We affirm.

        The children were born during September 2009, October 2011, and

August 2012, respectively. The Philadelphia Department of Human Services

(“DHS”) became involved with the family during June 2014, when it

discovered that Mother was homeless and had deposited the three children

with her mother, who was unable to provide care.              On October 10, 2014,

when the children were ages five, three, and two, respectively, the juvenile

court adjudicated the children dependent and awarded legal and physical

custody to DHS.         The agency placed the children with M.B. (“Paternal

Grandmother”), an adoptive resource. The two older children, K.J.B.S. and

J.E.R.E., participate in trauma therapy.          As of the date of the termination

hearing, D.E. was being for tested for special needs.

        The original permanency goal was reunification. With the assistance of

Turning Points for Children, the community umbrella agency that was

engaged to administer reunification services, DHS fashioned a case plan that

established several goals for Mother to attain. She was required to maintain


____________________________________________


1   The children’s Father, J.E., died during October 2012.



                                           -3-
J-S74001-17



a     relationship   with   her    daughters,    cooperate      with   services   and

recommendations, execute medical and dental releases, communicate with

Paternal Grandmother, participate in parenting classes, obtain suitable

housing, and submit to a behavioral health assessment and comply with

recommendations.

        Mother complied with some aspects of the service plan and ignored

others.    For instance, Mother obtained housing before the December 2016

permanency review hearing; however, she failed to provide a copy of the

lease to confirm that she had a long-term interest in the property. Likewise,

in relation to employment, Mother claimed to work as both a school bus

driver and as a nursing assistant. Again, however, she failed to provide DHS

with documentation to prove her employment at either position or her

income.      Hence, the agency deemed Mother non-compliant with those

aspects of the service plan.

        As to the parenting component, Mother’s endeavors were not availing.

She completed a parenting class but was unable to incorporate the tools that

she    acquired.      Indeed,     agency    caseworkers   did    not   observe    any

improvement in Mother’s parenting skills during the family’s visitations. In

addition, as a result of a parenting capacity evaluation performed by the

court appointed expert during Spring 2016, the evaluator recommended that

Mother enroll in individual parenting therapy.        She failed to complete the

program.




                                           -4-
J-S74001-17



      As it relates to visitation, Mother’s efforts were similarly troubling.

She was originally granted weekly supervised visitation at the home of

Paternal Grandmother; however, visitation was subsequently amended to

biweekly visitation at DHS or in the community after the juvenile court

issued a restraining order against Mother for the protection of Paternal

Grandmother. As discussed infra, visitation was restricted once more after

Mother encouraged her daughters to fabricate a claim of abuse against

Paternal Grandmother.

      Mother’s participation with visitations was sporadic, and when she did

attend, she did not engage with K.J.B.S., J.E.R.E., and D.E. She was more

focused on her electronic devices. Moreover, she was not attentive to her

children’s needs. In one incident, Mother brought D.E. a dairy drink despite

knowing that the child had a dairy-based food allergy. Not surprisingly, D.E.

had an allergic reaction, which required medical treatment. Rather than

assuming responsibility for the blunder, Mother denied feeding D.E. the

dairy-based drink. On another occasion, Mother coached the children to lie

to the agency and to report that Paternal Grandmother was physically

abusive. DHS investigated the report and determined that it was unfounded.

Following   that   incident,   the   juvenile   court   amended   the   supervised

visitations to require constant line-of-sight supervision. Finally, beyond the

foregoing transgressions, Mother brought unauthorized adults to the

visitations despite having notice of the agency’s directive against it.




                                        -5-
J-S74001-17



         On April 25, 2017, DHS filed petitions to terminate the parental rights

of K.J.B.S., J.E.R.E., and D.E. pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5),

(8) and (b).     The trial court appointed counsel to represent Mother.     The

children’s legal interests were represented by counsel, and a separate

guardian ad litem was appointed to represent their best interests.       During

the ensuing hearing, DHS presented the testimony of the court-appointed

parenting evaluator, two case managers from the community umbrella

agency that administered reunification services, and the current DHS

caseworker.      Mother testified on her own behalf.        At the close of the

evidence, the trial court entered decrees terminating Mother’s parental

rights to the children under all four statutory grounds leveled in the petitions

and issued three juvenile court orders changing the children’s permanency

goals.

         These timely appeals followed.2         Mother complied with Pa.R.A.P.

1925(a)(2)(i) by filing with her notices of appeal concise statements of

errors complained of on appeal that raised four issues. She reiterates those

complaints on appeal as follows:

         1. Did the Trial Court error as a matter of law and abuse its
         discretion by terminating Mother's parental rights where the
         Department of Human Services (DHS) did not prove by clear and
         convincing evidence that Mother had not relieved the
         circumstances which brought the children into care and could not
         relieve them within a reasonable amount of time?
____________________________________________


2   We consolidated the appeals sua sponte.



                                           -6-
J-S74001-17



      2. Did the Trial Court error as a matter of law and abuse its
      discretion by terminating Mother's parental rights where there is
      no clear and convincing evidence that Mother has evidenced a
      settled purpose of relinquishing parental claim to the children or
      has refused or failed to perform her parental duties?

      3. Did the Trial Court error as a matter of law and abuse its
      discretion by terminating Mother's parental rights as there was
      insufficient evidence presented to break the bond the children
      shared with Mother and where there was no clear and convincing
      evidence that the children would not be harmed by the
      termination of Mother's parental rights?

      4. Did the Trial Court error as a matter of law and abuse its
      discretion when it changed the children's goals to adoption as
      substantial, sufficient, and credible evidence was presented at
      the time of trial which would have substantiated denying the
      Petition for Goal Change?

Mother’s brief at 4.   We review the goal change order for an abuse of

discretion. In re S.B., 943 A.2d 973, 977 (Pa.Super. 2008).

      As it relates to Mother’s challenge to the juvenile court orders

changing the children’s permanent placement goal from reunification to

adoption, we observe that, during permanency review hearings, the juvenile

court must consider several factors, including:

      the continuing necessity for and appropriateness of the
      placement; the extent of compliance with the service plan
      developed for the child; the extent of progress made towards
      alleviating the circumstances which necessitated the original
      placement; the appropriateness and feasibility of the current
      placement goal for the child; and, a likely date by which the goal
      for the child might be achieved.

In re A.K., 936 A.2d 528, 533 (Pa.Super. 2007).




                                    -7-
J-S74001-17


      In relation to the termination of parental rights, our standard of review

is well settled.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an
      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Involuntary termination of parental rights is governed by § 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938.           As the party petitioning for

termination of parental rights, DHS “must prove the statutory criteria for

that termination by at least clear and convincing evidence.” In re T.R., 465

A.2d 642, 644 (Pa. 1983).       Clear and convincing evidence is defined as

“testimony that is so clear, direct, weighty, and convincing as to enable the

trier of fact to come to a clear conviction, without hesitancy, of the truth of

the precise facts in issue.” Matter of Sylvester, 555 A.2d 1202, 1203–04

(Pa. 1989).

      As noted, the trial court terminated Mother’s parental rights pursuant

to § 2511(a)(1), (2), (5), (8) and (b), which provide as follows.


                                      -8-
J-S74001-17


     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

       (1) The parent by conduct continuing for a period of at least
       six months immediately preceding the filing of the petition
       either has evidenced a settled purpose of relinquishing
       parental claim to a child or has refused or failed to perform
       parental duties.

       (2) The repeated and continued incapacity, abuse, neglect
       or refusal of the parent has caused the child to be without
       essential parental care, control or subsistence necessary for
       his physical or mental well-being and the conditions and
       causes of the incapacity, abuse, neglect or refusal cannot or
       will not be remedied by the parent.

          ....

       (5) The child has been removed from the care of the parent
       by the court or under a voluntary agreement with an agency
       for a period of at least six months, the conditions which led
       to the removal or placement of the child continue to exist,
       the parent cannot or will not remedy those conditions within
       a reasonable period of time, the services or assistance
       reasonably available to the parent are not likely to remedy
       the conditions which led to the removal or placement of the
       child within a reasonable period of time and termination of
       the parental rights would best serve the needs and welfare
       of the child.

          ....

       (8) The child has been removed from the care of the parent
       by the court or under a voluntary agreement with an
       agency, 12 months or more have elapsed from the date of
       removal or placement, the conditions which led to the
       removal or placement of the child continue to exist and
       termination of parental rights would best serve the needs
       and welfare of the child.

          ....




                                   -9-
J-S74001-17


        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare of
        the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8) and (b).

      After a thorough review of the parties’ briefs and the pertinent law, we

affirm the decrees terminating Mother’s parental rights to K.J.B.S., J.E.R.E.,

and D.E., on the basis of the cogent and well-reasoned opinion entered on

August 8, 2017, by the Honorable Allan L. Tereshko.           In addition, we

observe that, while Judge Tereshko’s thorough opinion entreated this Court

to affirm the respective orders changing the children’s permanency goals

and provided a strong foundation for that result, the opinion did not

expressly address Mother’s specific complaint that DHS’s petition was not

supported by sufficient credible evidence. Nevertheless, upon review of the

certified record, we find that the record sustains the court's factual findings

and legal conclusions regarding the children’s current placement, Mother’s

lack of compliance, and her negligible progress toward alleviating the

circumstances of placement.     Most importantly, the record demonstrates

both that reunification was not feasible and that adoption was inevitable.

Stated plainly, there was sufficient competent evidence in the record for the

                                    - 10 -
J-S74001-17


juvenile court to change the permanency goals from reunification to

adoption. Hence, we affirm the goal change orders.

     Decrees affirmed. Orders affirmed

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/16/18




                                  - 11 -
 Ii                                                                            Circulated 12/19/2017 05:05 PM

If

iI
I!         THE FIRST JUDICIAL DISTRICT OF PENNSYLVANIA, PHILADELPHIA COUNTY
     I                      IN THE COURT OF COM.t'VION PLEAS
     !
     !
     I
i ! IN THE INTEREST OF:                          FAMILY COURT DIVISION
                                                 JUVEI\TJLE BRANCH- DEPENDENCY
                                                                                                                ,.

                                                                                                                I
         K.J.B.S., a Minor                     : CP-51-AP-0000466-2017 /CP-Sl-DP-0002320-2014
         d/o/b: 09/08/2009
11
1




         J.E.R.E., a Minor                     : CP-51-AP-0000467-2017/CP-Sl-DP-0002323-2014
         d/o/b: 10/06/2011

         D.E., a Minor                           CP-51-AP0000468-2017/CP-51-DP-0002322-2014 �'?
         d/o/b: 08/29/2012
                                                                                         =c:-,
                                                                                         .·_,
                                                                                         ·�


                                                Superior Court Nos. 1760 EDA 2017['.
                                                1762 EDA 2017; 1764 EDA 2017;    _�., c..,
                                                1766 EDA 2017; 1767 EDA 2017     �?
         APPEAL OF:                             & 1774 EDA 2017-CONSOLIDATEDi
                                                                                 -< : .J
         M.S.B., Mother


                                              OPINION


                 M.S.B. ("Mother"), Appeals from the Decree and Orders entered by this Court on

         May 9, 2017, granting the Petitions to Involuntarily Terminate Mother's Parental Rights

         to her three minor children, a female, K.J.B.S., (d/o/b September 08, 2009); a female,

     J.E.R.E., (d/o/b October 6, 2011); a female, D.E., (d/o/b August 29, 2012) ("Children"),

     and changing the Children's Permanency Goal to Adoption, filed by the Department of

     Human Services ("DHS") on April 25, 2017, and served on all parties.




 1
  6/22/2017-Consolidated Sua Sponte. Comment Review of these matters indicates that these
 appeals involve related parties and issues. Accordingly, the appeal at Nos. 1760, 1762, 1764,
 1766, 1767, and 1774 EDA 2017 are hereby CONSOLIDATED. See Pa.R.A.P. 513.



                                                                                                   1
          After a Termination/Goal Change Hearing on May 9, 2017, this Court found that

clear and convincing evidence was presented to terminate the parental rights of Mother.

In response to the Order of May 9, 2017, terminating her parental rights, Mother, by and

through her counsel, filed a Notice of Appeal with Statement of Matters Complained of

on Appeal on June 5, 2017.




          STATEMENT OF MATTERS COMPLAINED OF ON APPEAL

In her Statement of Matters Complained of on Appeal, Mother raises the following

issues:


            l. The Trial Court erred as a matter of law and abused its
               discretion by terminating Mother's parental rights where
               the Department of Human Services did not prove by clear
               and convincing evidence that Mother had not relieved the
               circumstances which brought the Children into care or
               could not relieve them within a reasonable amount of time.


            2. The Trial Court erred as a matter oflaw and abused its
               discretion by terminating Mother's parental rights where
               there is no clear and convincing evidence that Mother has
               evidenced a settled purpose of relinquishing parental claim
               to the Children or has refused or failed to perform parental
               duties.


           3. The Trial Court erred as a matter of law and abused its
              discretion by terminating Mother's parental rights as there
              was insufficient evidence presented to break the bond the
              Children shared with Mother where there was not clear and
              convincing evidence that the Children would not be banned
              by termination.


           4.    The Trial Court erred as a matter of law and abused its
                discretion by terminating Mother's parental rights and
                changed the Children's goals to adoption as substantial,


                                                                                       2
Ii
'I
I:
!I
                                                                                                     I
                                                                                                     I

11

JI
r :                    sufficient, and credible evidence was presented at the time
11                   - of trial which would have substantiated denying the
  I                   Petition for Goal Change.
 I
'I
 i PROCEDURAL HISTORY

 f            On June 15, 2014, the Department of Human Services (DHS), received a General

       Protective Services (GPS) Report alleging that the Children's Mother had been leaving

      them in the care of inappropriate caregivers; that Mother had left the Children in the care

      of their Maternal Grandmother, T.S., while Mother worked two jobs; that Mother also

      left the Children in the care of a cousin who appeared to be mentally delayed; that Mother

      frequently changed daycare providers; and that Mother appeared to have become unstable

      since the death of the Children's Father, J.E., in 2012. The Report also alleged that

      Maternal Grandmother, T.S., was overwhelmed with caring for Mother's Children; that

      T.S. had been hospitalized for mental health treatment as a result of experiencing suicidal

      ideations twice within the previous five years; that T.S. was prescribed medication to

      treat her mental illness; that on June 15, 2014, T.S. had awakened to the cries of the

      Children, who were left by Mother in T.S. 's home; and that T.S. was unable to plan for

      the Children. This Rep011 was substantiated. (Exhibit "A" Statement of Facts, attached

      to DHS Petition for Involuntary Termination of Parental Rights, filed 04/24/2017, �"a").

             On July 1, 2014, Community Umbrella Agency (CUA) Turning Points for

      Children (TPCFC) began providing in-home services for the family. (Exhibit "A''

      Statement of Facts, attached to DHS Petition for Involuntary Termination of Parental

      Rights, filed 04/24/2017, �"b").

             On September 30, 2014, DHS received a GPS Report alleging that Mother was

     transient and left the Children in the care of their Paternal Grandmother, M.E.; that

                                                                                                 3
    ; :




             i
 'I      j Maternal Grandmother, T.S., was unable to care for the Children due to the state of her
         I        health and financial issues; that the Children's Maternal Aunt, who resides in Maryland,
,
/
  ,
         ·
I) had been caring for the Children until two weeks earlier, but she was also experiencing
I
                 financial issues; and that the Children have been residing with different family members
1/

    lI
                 since June 2014. The Report further alleged that Mother had not communicated with

                 CUA Social Worker for two weeks; that Mother and the Children's whereabouts were
11
                 unknown until September 30, 2014, when Mother arrived at M.E. 's home with the

                 Children and requested that she care for the Children; that Mother was homeless; that

                 Mother did not provide clothing, food, proof of medical insurance, or any other essentials

                 for the Children; that Mother's whereabouts became unknown; and that Mother's mobile

                 telephone was not in service. The Report further alleged that the Children received

                 routine medical care at St. Christopher's Hospital for Children, and that D.E. was

                 suffering from severe eczema, which Mother failed to treat appropriately. This Report

             was substantiated. (Exhibit "A" Statement of Facts, attached to DHS Petition for

             Involuntary Termination of Parental Rights, filed 04/24/2017, �"c").

                        On September 20, 2014, DHS visited the Children at the home of Paternal

             Grandmother, M.E. She stated that she was willing to care for the Children and requested

         financial assistance. She confirmed that the Father, J.E., was deceased. (Exhibit "A"

         Statement of Facts, attached to DHS Petition for Involuntary Termination of Parental

         Rights, filed 04/24/2017, �"d").

                       On September 30, 2014, DHS obtained an Order of Protective Custody (OPC) for

    the Children, who were in the care of Paternal Grandmother, M.E. (Exhibit "A"




                                                                                                         4
 Statement of Facts, attached to DHS Petition for Involuntary Termination of Parental

Rights, filed 04/24/2017, �"e").

        A Shelter Care Hearing was held on October 2, 2014 before Juvenile Court

Hearing Officer, Alexis Ciccone. It was ordered that the OPC be lifted and transferred

legal custody of the Children to DHS. The Children reside with Grandmother, and DHS

to refer for Kinship services in Grandmother's home. Supervised visits with Mother shall

occur, CUA to supervise at Grandmother's home. (Shelter Care Orders, 10/02/2014).

        On October 2, 2014, CUA held a Single Case Plan (SCP) meeting. The parental

objectives established for Mother were to cooperate with CUA services/DBS

investigation; to make herself available to meet with CUA and to follow CUA

recommendations; to sign medical and dental releases; to obtain a pre-paid cellular

telephone and provide CUA and DHS with the telephone number; to communicate with

Paternal Grandmother, M.E., before leaving the home that she needs baby sitting and to

communicate with M.E. with what time she expects to return to the home; to visit a local

food bank regularly prior to their being little food in the home; to participate in classes

through the Achieving Reunification Center (ARC); to receive behavioral health

assessment and comply with recommendations; to maintain a relationship with the

Children through visits; to comply with services and remain in communication with

CUA; to obtain suitable housing for the Children, and to complete a budgeting

assessment. Mother failed to participate in the SCP meeting. (Exhibit "A" Statement of

Facts, attached to DHS Petition for Involuntary Termination of Parental Rights, filed

04/24/2017, �"g").




                                                                                              5
         Adjudicatory Hearings for the three Children were held on October 10, 2014,

  before Honorable Allan L. Tereshko, The Court found that legal custody of the Children

  to transfer to DHS and placement in Foster Care (Kinship) with Paternal Grandmother,

  M.E. Mother to have supervised visitation weekly at Paternal Grandmother's home and

 supervised by her. CUA to refer Mother to ARC for parenting and housing. K.J.B.S.

 referred to BHS for consultation/evaluation. (Orders of Adjudication and Disposition -

 Child Dependent, I 0/10/2014).

        A continuance was granted on January 16, 2015, by the Honorable Margaret T.

 Murphy due to a building emergency closing. (Continuance Orders, 1/16/2015).

        Permanency Review Hearings were held for the Children on February 13, 2015,

 before the Juvenile Court Hearing Officer Carol A. Carson. It was ordered that legal

 custody to remain with DHS, and placement to continue in Foster Care through Kinship

 with Paternal Grandmother. Mother to have supervised visits with Children at the

Agency. Mother to provide documentation of her work schedule. Family members are to

have supervised visits at the Agency=-no visits at Paternal Grandmother's home. Mother

is referred to BHs for consultation/evaluation. DHS to refer Mother for anger

management. Mother is to attend ARC and to sign consents for Children to received

mental health treatment. K.J.B.S. and D.E. are referred to BI-IS for consultation/

evaluation. A Stay-away Order was issued against Mother on behalf of Paternal

Grandmother, M.E. Mother to stay away from M.E.'s residence at 2030 Longshore Ave.,

Philadelphia, PA. DHS to refer Mother to Behavioral Health and Wellness for a

parenting capacity evaluation. (Permanency Review Order, 2/13/2015).




                                                                                         6
               On April 10, 2015, CUA held an SCP meeting. The parental objectives for

        Mother were to make herself available to meet with CUA and to follow CUA

        recommendations; to sign medical and dental releases and follow up with immunizations

        and check-ups for the Children; to participate in classes through ARC; to receive

        behavioral health assessment and comply with recommendations; to maintain a

        relationship with the Children through visits; to provide CUA with the telephone number

        and updated contact information at all times; to obtain suitable housing for the Children,

        and to complete a budgeting assessment; and to contact CUA to confirm visits and to

        attend supervised visits at the Agency. Mother participated in the SCP meeting via

        telephone. (Exhibit "A" Statement of Facts, attached to DHS Petition for Involuntary

        Termination of Parental Rights, filed 04/24/201 7, �"j").


               Permanency Review Hearings ,vere held for the Children on May 15, 2015 before

        the Juvenile Court Hearing Officer Carol A. Carson. It was ordered legal custody to

        remain with DHS, and placement to continue in Foster Care through Kinship with

        Turning Points for Children. Mother to have supervised visits with Children at the

        Agency twice a week for 1 Yi to 2 hours. Visits may be modified by agreement of the

        parties. Mother has been referred for a Parenting Capacity Evaluation (PCE). Mother is

    I   employed at Wis International, and is to provide her work schedule. Mother to continue
,
        classes at JJC and ARC, and continue mental health treatment. Stay away Orders stand
I;
I       against Mother as to Paternal Grandmother. K.J.M.B. and J.E.R.E. to begin therapy at
I'      CCTC on 5/18/2015. (Permanency Review Orders, 5/15/2015).


               A continuance was granted on August 12, 2015, by the Honorable Allan L.

        Tereshko (Continuance Orders, 8/12/2015).

                                                                                                     7
            A continuance was granted on September 18, 2015, by the Honorable Allan L.

     Tereshko. Case remains Status Quo. (Continuance Orders, 9/18/2015) ..


            Permanency Review Hearings were held for the Children on October 15, 2015,

     before the Honorable Allan L. Tereshko. The Court ordered legal custody to remain with

     DHS, and placement to continue in Foster Care through Kinship with Turning Points for

     Children. Mother to have supervised visits with Children in the Community and may be

     modified prior to next court date. Children doing well, and receiving services through

     CCTC. Mother receives parenting through JJC, and has been referred for a Parenting C

     Capacity Evaluation on l 0/21/2015. Mother to provide confirmation of employment.

     Mother to continue classes at JJC and ARC, and continue mental health treatment. CUA

     Turning Points for Children to apply for Father's Death Certificate. (Permanency

     Review Orders, l 0/ 15/2015).


            A continuance was granted on January 14, 2016 at the request of Child Advocate

     for the case to be heard before a Judge. (Continuance Orders, 1/14/2016).


            On February 9, 2016, CUA held an SCP meeting. The parental objectives for

     Mother were to make herself available to meet with CUA and to follow CUA

     recommendations; to sign medical and dental releases and follow up v. -ith immunizations
I    and check-ups for the Children; to participate in classes through ARC; to receive

I    behavioral health assessment and comply with recommendations; to have twice weekly
Ii
I    supervised visits in the agency/community; to provide CUA with the telephone number

     and updated contact information at all times; to obtain suitable housing for the Children,

     and to complete a budgeting assessment; and to contact CUA to confirm visits and to

     attend supervised visits at the agency. Mother did not participate in the SCP meeting.

                                                                                                  8
 (Exhibit "A" Statement of Facts, attached to DHS Petition for Involuntary Termination of

 Parental Rights, filed 04/24/2017, �"m").


         On April 11, 2016, a PCE was conducted by Dr. Erica G. Williams, Psy.D., and

 Samantha Peterson, M.A., of Forensic Mental Health Services, LLC, as to Mother. The

 Evaluation states that at this time, Mother does not present with the capacity to provide

 safety and/or permanency to the Children. Further, it states that there are currently .

 multiple barriers to Mother demonstrating the capacity to provide safety and permanency

 to the Children; that she lacks appropriate housing at this time; that she only recently

became employed and is unsure of her income going forward; that her history with the

Children demonstrated a pattern of instability and transience; that she did not identify the

effects of neglect on her Children not as a reason they are in treatment; that the

Children's treatment providers are recommending suspended visits; that, per the

Children's treatment providers, Mother has not followed through with caregiver sessions

consistently at CCTC; that during the two caregiver sessions that she did attend at CCTC,

she denied and minimized her role in her Children's history of trauma, including their

neglect while in her care; and that during a recent supervised visit, Mother apparently

coached the Children to make what have been concluded to be false allegations of child

abuse against Paternal Grandmother, M.E. The Evaluation further states that Mother

demonstrates a pervasive lack of insight into her role as a Mother and the impact it has on

the Children, that she does not identify any behaviors as to leading to the Children's

removal, and does not identify any changes she can and/or needs to make to be reunified

with the Children. The PCE reconunendations are that Mother enroll in individual

therapy to help develop an understanding of the reasons her Children were originally


                                                                                             9
involved with DI-IS and then ultimately placed outside of her care; that she obtain and

maintain appropriate housing; that she demonstrate the ability to maintain this housing

for at least six months and have a financial plan that is sustainable to maintain beyond

those six months prior to consideration of reunification; that she develop an obtainable

and sustainable financial plan to provide for herself and her Children; and that, if

visitation is not suspended, that it is imperative the supervision of visits occur at all times

to include when she assists the Children in the restroom and that she maintains a strict

observance of the Children's medical needs. (Exhibit "A" Statement of Facts, attached to

DHS Petition for Involuntary Termination of Parental Rights, filed 04/24/2017, 1"n").


       Permanency Review Hearings were held for the Children on April 12, 2016

before the Honorable Allan L. Tereshko. The Court ordered legal custody to remain with

DHS, and placement to continue in Foster Care through Kinship. Mother's attorney

request for a continuance was granted. (Permanency Review Orders, 4/ l 2/2016).


       Permanency Review Hearings were held for the Children on May 4, 20 l 6 before

the Honorable Allan L. Tereshko. The Court ordered legal custody to remain with DHS,

and placement to continue in Foster Care through Kinship with Turning Points for

Children with Paternal Grandmother. Mother to continue her twice a week supervised

line of sight and hearing visits with the Children at the Agency. Children receive weekly

therapeutic services through CCTC and Medication Management. K.J.B.S. attends

Solomon School in kindergarten. J.E.R.E. attends a therapeutic nursery. D.E. does not

receive any special services at this time and is doing well. CUA to complete a home

assessment on Mother's new home. Mother is referred to BHS for consultations and/or

evaluations. (Permanency Review Orders, 5/04/2016)

                                                                                              10
       Permanency Review Hearings were held for the Children on September 22, 2016

before the Honorable Allan L. Tereshko. The Court ordered legal custody to remain with

DHS, and placement to continue in Foster Care through Kinship through Children's

Choice. Mother to continue her twice a week supervised line of sight and hearing visits

with the Children at the Agency. Prior order stands. (Permanency Review Orders,

9/22/2016).

       On October 6, 2016, CUA held an SCP meeting. The parental objectives for

Mother were to make herself available to meet with CUA and to follow CUA

recommendations; to sign releases to allow CUA to obtain medical records and follow up

with inununizations and check-ups for the Children; to have twice weekly supervised

visits in the agency/community; to provide CUA with the telephone number and updated

contact information at all times; to obtain suitable housing for the Children, and to

complete a budgeting assessment; and to contact CUA to confirm visits and to attend

supervised visits at the Agency. Mother did not participate in the SCP meeting. (Exhibit

"A" Statement of Facts, attached to DHS Petition for Involuntary Termination of Parental

Rights, filed 04/24/2017, �"p'').

        A continuance was granted on December 20, 2016, at the request by patties for

the case to be heard before a Judge and a contested time slot. (Continuance Orders,

12/20/2016).


 TERMINATION HEARING

       This Court held a Contested Termination and Goal Change Hearing on May 9,

2017, regarding Mother's parental rights. Mother, M.S.B., attended the hearing and was

represented by counsel. (N.T. 5/09/2017, p.3 at 23-24).
                                                                                          11
                          Counsel for DHS, Megan Fitzpatrick, noted at the beginning of the hearing that

                  bi rth certificates for two of the Children were provided, however, the request for the birth
             /
         1        certificate ofD.E., was returned by Vital Records of Pennsylvania saying no record

                  existed. Mother had stated that D.E. may have been born in Maryland, however, a

                  request to Maryland Vital Records indicated there was no record found nor birth

                  certificate found. Ms. Fitzpatrick sought to proceed without having been able to obtain

                  the Child's original birth certificate. This Court granted her request. (N.T., 5/09/2017,

                  p.7 at 17-25; p.8 at 1-18).

                         Ms. Fitzpatrick further stated that Father, J.E. was deceased and her Agency

                 received the original death certificate from Paternal Grandmother, M.E., today. Date of

     \ 1         death was October 3, 2012. (N.T., 5/09/2017, p.8 at 21-25; p.9 at 1-14).

     I                   Ms. Fitzpatrick then called the first witness to testify, Dr. Erica Williams,
     I,
                 Psychologist from Forensic Mental Health Services. Dr. Williams conducted the

                 Parenting Capacity Evaluation on Mother on April 11, 2016. Mother was referred for an

                 Evaluation after her Children were removed from her care due to concerns that she was

                 neglecting them. Leaving them with other adults, not checking in and not being able to

                 be reached and not leaving the Children with provisions when she did leave. There were
11
                 additional concerns that she was not willing and/or able to do the necessary things to
11
11




1,
         I achieve reunification and when she was given the opportunity to have contact with the
11
!
ij
         l
                 Children she appeared to be disengaged and often times did not interact with them. (N.T.,
Il
I        l
                 5/09/2017,p.lOat l3-25;p.ll at l-10).

                         Dr. Williams noted the Evaluation occurred one year ago, and noted that there is

                 no timeline used, rather a reevaluation is necessary based on events and behaviors. She



                                                                                                              12
      stated a re-referral for Evaluation was not made. At the Evaluation, Mother told her that

      the Children came into care because Maternal Grandmother called DHS and stated that

      Mother abandoned the Children with her, and did leave the proper supplies and could not

      be reached. (N.T., 5/09/2017, p.13 at 1-25; p.14 at 1-6).

              Dr. Williams testified Mother completed the MMPI2 paperwork. The results

      dictated a pervasive pattern of either denying, minimizing or being detached from what

      was occurring regarding her Children. There was a deliberate attempt to portray herself

      in a positive light, to deny daily fault and foibles and that significantly raised the L (lie)

      scale, and it keeps the evaluator from interpreting the clinical scales. Mother was not

     able to identify herself as having a role, and wasn't able to see herself as impacting the

     Children nor their case. Her coping skill was to not address the issues, and not face the

     concerns. (N.T., 5/09/2017, p.14 at 18-25; p.15 at l-25).

             Dr. Williams discussed the Children's therapy, and Mother stated they were in

     therapy at the urging of Paternal Grandmother because they need to deal with the death of

     their Father. Mother did not indicate she was involved with the therapeutic services of

     her Children. When treating Children with trauma therapy, CCTC follows a trauma

     model which includes caregiver sessions as well as bringing in the caregiver to sessions

     to be able to recognize and address the trauma the Children are facing. At the time of the

     Evaluation, Mother was not participating in their treatment. (N.T., 5/09/2017, p. l 7 at 1-
I
Ii   13;p.18at 1-15).

             Regarding visitation, Dr. Williams testified Mother had supervised visitation

     twice a week with her Children. Mother noted she did not have any concerns with the

     visitation at that time. However, Dr. Williams had received additional information that



                                                                                                   13
Mother often did not show up for visits, and when she did appear, she would either not

engage with the Children or show up with additional adults despite being told that other

adults could not attend. She would be more focused on her electronics and not engaging

with the Children. There was a specific incident with the youngest Child, D.E., where the

records showed that Mother brought a dairy shake to give the Child, knowing the Child

had a dairy allergy. The Child had an allergic reaction and required medical treatment.

Mother denied bringing the drink or feeding the Child dairy. (N.T., 5/09/2017, p.18 at 16-

25; p.19 at 1-25; p.20 at l-3; p.21 at 7-15).

        Dr. Williams further testified she noted information from other records that during

a supervised visit, Mother had coached the Children to report that Paternal Grandmother,

the caretaker, was physically abusing them. It gave her concern that a parent would

encourage a Child to make false reports of abuse, because as an adult it is your job to

help teach the Children fact and fiction and to teach them to tell the truth. Telling the

Child to lie about their caretaker places the Child at risk because it undermines the

attachment, and undermining the stability, causing a rife in a relationship that is at the

moment very critical to the Child. It is done to intentionally sabotage that relationship

and sabotages the Child's ability to have a healthy attachment. (N.T., 5/09/2017, p.21 at

20-25; p.23 at 6-25; p.24 at 1-5).

        Dr. Williams opined there were multiple barriers for reunification with Mother.

First and foremost was the issue of transiency and no housing. Mother was unable to

identify her transient behavior or her multiple choice of caregivers for her Children. She

did not identify as part of the reason that they were in therapy. She did not identify

herself as having a role in their removal. She was not able to identify her role as Mother



                                                                                             14
        or how she effects the Children. At the time, Dr. Williams recommended individual

        therapy for Mother for her to develop a realistic understanding of the lifeline of the

        Children. To be able to put down in chronological order the various homes that she lived

        in, and placed the Children in. To begin to see her role in how they were moved around

        and how a transient lifestyle impacted them. Then to help her build insight into her role

        as a Mother to provide stability. Dr. Williams also recommended that Mother obtain and

        maintain housing for at least six months in the same dwelling, (N.T., 5/09/2017, p.24 at

        15-25; p.25 at 1-25; p.26 at 1-19).

               Regarding employment, Dr. Williams testified it was important to include

       employment and financial planning in the evaluation because it minimizes transiency and

       lets parents provide stability and to meet the Children's needs both financially and

       emotionally. It is important that the parent provide documentation of what the finances

       are and to provide paystubs from employment. (N.T., 5/09/2017, p.26 at 25; p.27 at 1-

       19).


I              Dr. Williams testified that regarding visitation, there were concerns that Mother

II     was coaching the Children, so there was a need to be supervised with eyes and ears on the

       Children at all times so that the content was known and if any attempts were made to
I


I      coach the Children again it would be stopped and the Children would not be exposed to
Ii
,I     that again. The fact that visitation four years into placement continues to be supervised is
11
I.:I   a concern because there are clear issues that have prevented Mother from moving
j.
       forward to unsupervised visits. (N.T., 5/09/2017, p.29 at 4-18; p.30 at 1-14).

              Dr. Williams opined that at the time of the Evaluation, Mother did not present

       with the capacity to provide safety nor permanency to any of her three Children. She



                                                                                                   15
     further noted that if the reconunendations she made a year ago still remain outstanding

     and there have been no significant changes in the case, she would not change her opinion

     today. (N.T., 5/09/2017, p.30 at 16-25; p.31 at 1-3).

                On cross-examination by Craig Sokolow, Child Advocate, Dr. Williams noted

     that the allegations of child abuse against Paternal Grandmother were investigated and

     found not to be true. She further noted that according to information she received,

     Mother never participated in individual therapy. (N.T., 5/09/2017, p.31 at 12-25; & p.33

     at 4-8).

                The next witness to testify was Megan Flanagan, the CUA Supervisor. She

     testified the family began receiving in-home services in September 2014, then it tumed

     into a placement case because Mother had left the Children unattended. Maternal

     Grandmother was being made responsible for the Children at that time, was ailing. and

     could not care for them. A family member made a call to the Agency. The Children

     were then placed with Paternal Grandmother. (N.T., 5/09/2017, p.64 at 17-25; p.65 at

     14-25; p.66 at 1-19).

                Ms. Flanagan testified Mother's objectives in the single case plan were to obtain

     suitable housing, supervised agency visits, proof of employment, participation in
 I
     parenting classes, and individual mental health therapy, and subsequently, to complete a
 I
     parenting capacity evaluation.

     She noted that Mother did not participate in the case plan meeting while she was the Case
11
     Manager, however, Mother was made aware of her objectives by outlining her goals

     every time she met with her. The objectives were also outlined at the supervised visits.

     (N.T., 5/09/2017, p.67 at 1-23).



                                                                                                    16
        Ms. Flanagan testified regarding housing, that Mother has stable housing at this

time. Her current Case Manager has been able to see the home herself as recently as

March 2017, and Mother has maintained this housing since December 2016. Mother

resides there by herself. (N.T., 5/09/2017, p.69 at 6-25).

        She further testified regarding employment, that Mother claims she works two

jobs. However, she has never received proof of employment throughout the life of the

case. Mother's work schedule is necessary to set the visitation and wanting to have

longer quality visits, if possible. At this time, the visitation has only been one hour.

Mother reported she had limited time because she worked late on Saturdays and unable to

get to the Agency until six o'clock. However, Mother never presented any

documentation regarding her paystubs nor a work schedule. (N.T., 5/09/2017, p.70 at 1-

25; p.71 at 1-13).

       Regarding Mother's mental health treatment, Ms. Flanagan testified Mother

provided a one-time proof of treatment from July 2016. It was documentation from

Northeast Community Center for Behavioral Health. However, that was the only

instance that Mother provided documentation. (N.T., 5/09/2017, p.71 at 14-25; p.72 at 1-

5).

       Ms. Flanagan further testified that Mother was not participating in the CCTC

treatment with her Children. The therapist reported that the Agency made many attempts

to engage Mother but were unsuccessful. Regarding parenting classes, Mother did

participate in classes through JJC in 2015. However, Ms. Flanagan testified she did not

witness any improvements in Mother's parenting skill after she completed the classes.

(N.T., 5/09/2017, p.72 at 15-25; p.73 at 1-13).



                                                                                           17
              Regarding the incident when D.E. consumed dairy products and became ill, Ms.

       Flanagan testified Mother had signed a fonn in the summer of 2016, stating that she

      would not bring or feed the Children anything outside of water due to the severity of the

      allergies, specifically around D.E. She had various conversations with Mother regarding

      the severe allergies, and Mother claimed the Child did not have allergies, and that

      Paternal Grandmother was fabricating that condition. Prior to that incident, the Agency

      had supervised visits in the community for Mother, however that was reverted back to

      supervised visits in the Agency after this happened. (N.T., 5/09/2017, p. 73 at 2 l -2 5;

      p.74 at 11-25; p.75 at 1-20).

              Ms. Flanagan also testified about an incident in the spring of 2016, when K.J.B.S.

      told the Case Worker that her Mother had whispered in ear, telling her to tell the Worker

      that their Paternal Grandmother was beating them so they could then live with her. After

      that incident, Mother was not allowed to take the Children to the bathroom without

    j supervision, always to be within sight and hearing of the staff. (N.T., 5/09/2017, p.77 at

I     10-25; p.78 at 1-7).

               Ms. Flanagan testified that K.J.B.S. is enrolled in Tree of Life, getting

     medication management from CCTC for post-traumatic stress disorder, and was

:I   discharged in the spring of 2017. D.E. is being enrolled in a Pre-K program, and is being

     tested for special needs. She has insomnia issues and is in the process of being

     diagnosed. She also has severe allergies, as well. J .E.R.E. is receiving medication

     management through CCTC for a seizure disorder, and was recently discharged from

     trauma therapy. She noted that Mother has not been actively involved in her therapy and




                                                                                                  18
      has failed to sign the consents required for Tree of Life. (N.T., 5/09/2017, p.82 at 7-15;

      p.84 at 12-22; p.86 at 6-25).

             Ms. Flanagan opined that Paternal Grandmother, M.E., has been stable, and the

      permanent caregiver for the Children since the Children came into care. The Children do

      not look to Mother to meet any of their basic needs, and Mother has not assumed any

      parental role for these Children. She has not observed any positive strengths nor

      increased bonding in Mother's relationship with her Children, and does not believe

      Mother is in a position for reunification with the Children within the next six months.

      She opined the Children would not suffer irreparable harm if Mother's parental rights

      were terminated, and it is in the Children's best interest to change their goal to Adoption.

      (N.T., 5/09/2017, p.83 at 3-25; p 84 at 1-11; p.85 at 6-25; p.86 at 1-5; p.87 at 2-14).

             On cross-examination by Faryl Bernstein, GAL, Ms. Flanagan stated that Paternal

      Grandmother has made sure all of the Children's medical appointments have been kept,

      and particularly, J.E.R.E.'s care for her seizure disorder. She stated Mother has also

      denied that the Child has a seizure disorder, despite the medical diagnosis. She further

      stated Paternal Grandmother is the adoptive resource for the Children. The Children have

      been placed with Paternal Grandmother since they came into care, and have a strong,
,,I




      loving bond with her. (N.T., 5/09/2017, p.89 at 1-11; p.92 at 1-25).

             Noella Tones, CUA Case Manager for Turning Points for Children, was next to
..




I!    testify. She stated she supervised the case for approximately six months, from 2016 to

      2017. She stated she had several meetings with Mother to discuss her objectives. Mother

      was in compliance with visitation, however was not in compliance with contacting the

      CCTC therapist and being involved. She noted that when she met Mother, she had



                                                                                                   19
        recently moved to her apartment on Godfrey Street. Mother was not receiving mental

        health treatment as instructed, and did not provide her with details regarding her

        employment. (N.T., 5/09/2017, p.137 at 5-25; p.138 at 1-25; p.139 at 1-9).

               Ms. Torres testified she saw the Children at Paternal Grandmother's home twice

        per month. She observed the Children with their Grandmother and saw that their

        relationship was very positive, and they had a loving bonded relationship. The

        Children's Paternal Aunt, and another cousin also live in the home, and the family unit is

        good overall. She further opined that it would be in the best interest of the Children to be

        adopted by their Paternal Grandmother. (N.T., 5/09/2017, p.139 at 10-25; p.140 at 1-13).

               Javenne Avery, CUA Case Manager for Turning Points for Children, was the next

        witness to testify. She stated she has been assigned to this case for the last two months,

        and last saw the Children on April 18, 2017. She has seen the Children at the home about

        six times, and stated she witnessed the Children's hair being combed, homework being

        done, eating at the table, and overall, witnessed a loving, caring, normal, natural family

        home environment. She opined that it would be in the Children's best interest to be

        adopted by Paternal Grandmother. (N.T., 5/09/2017, p.146 at 6-25; p.147 at 1-23).

               Mother was the next to testify. She stated she leased an apartment one year ago at

        500 East Godfrey Street, Philadelphia, PA., and provided a copy of the lease to Ms.
j
11
        Flanagan. She did not have a copy of the lease to present at the hearing. (N.T.,

111 5/09/2017, p.154 at 11-25; p.155 at 1-7).
    I
               Mother testified she is employed as a bus driver at First Student located at 55 Red

        Lion Road, Huntingdon Valley, PA 19006. She works 20-35 hours per week, and

        receives $19.87 per hour wage. She further stated she has a second job at Vital Support,



                                                                                                     20
           a home care agency, where she works as a home care aid for her mother. Her hourly rate

           is $11.25 per hour and works 20 hours per week. Mother states she gets her wages paid

           through direct deposit and does not have check stubs, and her income can only be

           obtained through her bank statement. She banks at Bank of America, however, she did

           not have bank statements, nor W-2 forms. (N.T., 5/09/2017, p.157 at 4-25; p.158 at 1-25;

      I
          p.159 at 1-25; p.160 at 1-25; p.161 at 1-24).

                  Regarding mental health issues, Mother testified she has not been diagnosed with

          a mental health illness, however, she presented a letter from a therapist. She attended

          trauma therapy for the Children four months ago, and stated she will continue to attend

          on Tuesday and Fridays at 6: 00 p.m, (N.T ., 5/09/2017, p.162 at 20-25; p.163 at 1-20).

                  Mother denied asking her daughter to lie about being abused by her Grandmother,

          and stated that her Children want to live with her. She further stated she has obtained
[ I
I
j         housing, she became employed, and understood what objectives she had to accomplish

          and has done that. (N.T., 5/09/2017, p.164 at 3-25).

                  Mother stated she has a pretty good bond with her daughters, and they would be

          irreparably banned if her parental rights were terminated. She understands that her

          Children have food allergies and that she brings food for them when their Grandmother

          suggests. Finally, Mother stated she would present herself to the Tree of Life Agency to

          sign paperwork. (N.T., 5/09/20 I 7, p.165 at 4-25; p.166 at 1-20).


          STANDARD OF REVIEW AND LEGAL ANALYSIS


                 When reviewing an appeal from a decree terminating parental rights, an appellate

          Court is limited to determining whether the decision of the trial court is supported by



                                                                                                    21
competent evidence. Absent an abuse of discretion, an error of law, or insufficient

evidentiary support for the trial court's decision, the decree must stand. Where a trial

court has granted a petition to involuntarily terminate parental rights, an appellate court

must accord the hearing judge's decision the same deference that it would give to a jury

verdict. The Pennsylvania Superior Court need only agree with a trial court's decision as

to any one subsection under 23 P.C.S.A. §2511 (a) in order to affirm a termination of

parental rights. In re D.A. T 91 A.3d 197 Pa.Super.2014).

        The standard of review in termination of parental rights cases requires appellate

Courts to accept the findings of fact and credibility determinations of the trial court if

they are supported by the record. If the factual findings are supported, appellate courts

review to determine if the trial court made an error of law or abused its discretion. A

decision may be reversed for an abuse of discretion only upon demonstration of manifest

unreasonableness, partiality, prejudice, bias, or ill-will. We have previously emphasized

our deference to trial courts that often have first-hand observations of the parties

spanning multiple hearings. In re T.S.M., 620 Pa. 602, 71 A.3d 251, 267 (2013) ( citations

and quotation marks omitted) In re Adoption ofC.D.R., 2015 PA Super 54, 111 A.3d

1212, 1215 (2015).

        Termination of parental rights is governed by Section 2511 of the Adoption Act

23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis. Initially, the focus is

on the conduct of the parent. The party seeking termination must prove by clear and

convincing evidence that the parent's conduct satisfies the statutory grounds for

termination delineated in Section 25 l I (a). Only if the court determines that the parent's

conduct warrants termination of his or her parental rights does the court engage in the



                                                                                               22
        second part of the analysis pursuant to Section 2511 (b ): determination of the needs and

        welfare of the child under the standard of best interests of the child. One major aspect of

        the needs and welfare analysis concerns the nature and status of the emotional bond

        between parent and child, with close attention paid to the effect on the child of

        permanently severing any such bond. In re L.1\1., 923 A.2d 505, 511 (Pa.Super.2007)

        ( citations omitted). In re Adoption of C.J .J.P., 2015 PA Super 80, 114 A.3d 1046, 1049-

        50 (2015). The Court need only agree with the orphans' court as to any one subsection of

        Section 2511 ( a), as well as Section 2511 (b ), in order to affirm. In re Adoption of

        C.J .J.P., 2015 PA Super 80, 114 A.3d 1046, 1050 (2015).

                These three Children became known to DHS in June 2014, when the Agency

        received a Report that Mother was transient, leaving her Children with other adults, not

        responding to communication, and not providing for the needs of her Children. Mother

        left the Children with Maternal Grandmother, who was sickly and could not care for the

        Children. CUA began providing in-home services for the family in July 2014. In

        September 2014 DHS received another Report stating Mother had left the Children with

        different family members since June and that Paternal Grandmother, M.E., now had the

        Children in her home. Mother was homeless, and after she left the Children with Paternal

        Grandmother, her whereabouts were unknown. The Children's ages at this time were 5

        years, 2 years 11 months, and 2 years. The Children were adjudicated Dependent on
    I
    J


!       October 10, 2014, and placed with Paternal Grandmother, M.E., where they remain to

        this day.




                                                                                                    23
                 A. The Trial Court Properly Found the Department of Human Services Met
                    Its Burden b:y Clear and Convincing Evidence To Terminate Mother's
                    Parental Rights Pursuant to 23 Pa.C.S.A. §251l(a)(l), and (2), (5), and
                      00:

                 This Court found clear and convincing evidence to terminate Mother's parental

        rights pursuant to 23 Pa.C.S.A. §251 l(a)(l), (2), (5) and (8).

                 On Appeal, Mother states the Court erred by terminating her parental rights where

        DHS had not proved by clear and convincing evidence that she had not relieved the

        circumstances which brought her Children to care, or could not relieve them within a

        reasonable amount of time. She further alleged that no clear and convincing evidence

        was presented that she relinquished her parental claim to the Children, or has refused or
11
        failed to perform parental duties.

I
                 2
                   l(a) General Rule. -the rights of a parent in regard to a child may be terminated after a petition
        filed on any of the following grounds:

                 (I) The parent by conduct continuing for a period of at least six months immediately preceding
                     the filing of the petition either has evidenced a settled purpose of relinquishing parenting
                     claim to a child or has refused or failed to perform parental duties.
                 (2) The repeated and continued incapacity, abuse, neglect or refusal of the parent has caused the
                     child to be without essential parental care, control or subsistence necessary for his physical or
                     mental well-being and the conditions and causes of the incapacity, abuse, neglect or refusal
                     cannot or will not be remedied by the parent.

                (5) The child has been removed from the care of the parents by the court or under a voluntary
                agreement with an agency for a period of at least six months, the conditions which led to the
                removal or placement of the child continue to exist, the parent cannot or will not remedy those
                conditions within a reasonable period of time, the services or assistance reasonably available to the
                parent are not likely to remedy the conditions which led to the removal or placement of the child
!   I
                within reasonable period of time and termination of the parental rights would best serve the needs
I.
                and welfare of the child.

                (8) The child has been removed from the care of the parent by the court or under voluntary
                agreement with an agency, 12 months or more have elapsed from the date of removal or
                placement, the conditions which led to the removal or placement of the child continue to exist and
                termination of the parental rights would best serve the needs and welfare of the child.




                                                                                                                    24
       This Court relied on lengthy and credible testimony by three CUA Case

Managers, Ms. Flanagan, Ms. Avery, and Ms. Torres, who testified that Mother was

aware of the parental objectives established for her for reunification with her Children,

and that she failed to achieve these objectives. The Agency was able to verify Mother's

housing in December 2016, however, Mother's assertion that she was employed at two

jobs was never verified because Mother never brought in evidence of pay stubs, bank

statements, employment letters, nor W-2 forms.

       Regarding visitation with the Children, evidence was presented that Mother

would attend the one hour supervised visit, but claimed she had limited time because she

worked late on Saturdays and unable to get to the Agency until six o'clock. However,

Mother never presented her work schedule to aid the managers in facilitating visitation.

Testimony was presented that when Mother did attend visits, she appeared distracted by

her electronics and was disengaged with the Children. At one visit, 'Mother mistakenly

provided D.E. with a dairy drink, after being instructed that she should not bring

food/drinks for her because of her severe allergies. Mother claimed the Child has no food

allergies, despite being presented with medical evidence. Mother's supervised

community visitation visits twice per week were changed to twice weekly supervised

line-of-sight and hearing after an incident where the eldest Child, K.J.B.S. reported to

Ms. Flanagan that Mother asked her to repo1i physical abuse by Paternal Grandmother.

The Agency followed up with the allegations and they were unfounded.

       Evidence was presented that Mother failed to complete individual therapy, as

court ordered, and has not followed through with caregiver sessions consistently at

CCTC. She did attend two sessions, however, she denied and minimized her role in her



                                                                                            25
         Children's history of trauma. Mother provided a one-time proof of treatment from July

         2016. It was documentation from Northeast Community Center for Behavioral Health.

        However, that was the only instance that Mother provided documentation.

                 The Court also relied on Expert testimony given by Dr. Erica Williams, who

        conducted Mother's PCE. Dr. Williams stated Mother's tests results dictated a pervasive

        pattern of either denying, minimizing or being detached from what was occurring

        regarding her Children. There was a deliberate attempt to portray herself in a positive

        light, to deny daily fault and foibles and that significantly raised the L (lie) scale. She

        further noted that Mother was not able to identify herself as having a role, and wasn't

        able to see herself as impacting the Children nor their case. Her coping skill was to not

        address the issues, and not face the concerns.

                 Dr. Williams opined there were multiple barriers for reunification with Mother.

        First and foremost was the issue of transiency and no housing. Mother was unable to

        identify her transient behavior or her multiple choice of caregivers for her Children. She

        did not identify as part of the reason that they were in therapy. She did not identify

        herself as having a role in their removal. She was not able to identify her role as Mother


I
11
    I   or how she effects the Children. At the time, Dr. Williams recommended individual


,I      therapy for Mother for her to develop a realistic understanding of the lifeline of the

ilI' Children. She further testified that at the time of the evaluation, Mother did not present
JI




I I with the capacity to provide safety nor permanency to any of her three Children. She
        further noted that if the recommendations she made a year ago still remain outstanding

        and there have been no significant changes in the case, she would not change her opinion

        today.



                                                                                                      26
                B. Tdal Court Properly Found that Termination of Mother's Parental
                   Rights was in the Children's Best Interest and that DHS Met Its Burden
                   Pursuant to 23 Pa.C.S.A. §2511(b).3


               After the Court finds that the statutory grounds for termination have been

        satisfied, it must then determine whether the termination of parental rights serves the best

        interests of the children pursuant to 2511 (b) In re Adoption of C.L.G., 956 A2d 999

        (Pa.Super 2008). In terminating the rights of a parent, the Court 'shall give primary

        consideration to the development, physical and emotional needs and welfare of the

        child." 23 Pa.C.S.A. §251l(b). One major aspect of the needs and welfare analysis

        concerns the nature and status of the emotional bond between parent and child. In re

        T.S.M., 71 A3d.


               Mother asserts the Trial Court erred because there was insufficient evidence

    presented to break the bond the Children shared with Mother, and that the Children

    would be harmed by termination of her parental rights. She further asserted that

    substantial evidence was presented to deny the Petition for Goal Change.


              The Court disagrees. Mother failed to present evidence to corroborate her

    assertions and her testimony was found to be not credible by this Court. On the other

t hand, credible evidence was presented by the three CUA Case Managers, who testified
I




    3
      Other Considerations.-The court in terminating the rights of a parent shall give primary
    consideration to the developmental, physical and emotional needs and welfare of the child. The
    rights of a parent shall not be terminated solely on the basis of environmental factors such as
    inadequate housing, furnishings, income, clothing and medical care if found to be beyond the
    control of the parent. With respect to any petition filed pursuant to subsection (a)(l),(6) or (8),
    the court shall not consider any efforts by the parent to remedy the conditions described
    therein which are first initiated subsequent to the giving of notice of the filing of the petition.

                                                                                                    27
       that the Children were bonded to paternal grandmother and look to her for safety and to

       meet their needs. They further testified that the Children needed the safety and security

       that Mother cannot provide, and it would be in their best interest to be adopted by

       Paternal Grandmother. The Court also found credible the evidence that the Children

       enjoyed being around Mother, however, did not seek her for their parental needs and

       were not bonded to her.


              Therefore, this Court reasoned that the Children would not suffer irreparable harm

       if Mother's parental rights were terminated, and it would be in their best interests to be

       adopted.


                                            CONCLUSION:


              At the conclusion of the hearing the Court stated:


                      First thing I have to do is to rule on the issue of credibility
                      since it looms as a very, very large issue in this case.
                      Because of the varying discrepancies in the varying
                      contradictions between the evidence presented by the
                      Department and the evidence that comes in through Mother
                      and because this is an opportunity for the Mother to bring in
                      all the evidence that will bear on the issues before the Court,
                      and the failure of the Mother to bring any documents to
                      substantiate her claims. Even something as remote as a
  I                   paystub or bank statement which she says she has available,
  I                   the failure to bring it in looms large in this Cami's mind.
                      And it looms large because either the Mother is lying
  I                   completely or lying partially, distorting the facts, distorting
iiI!                  reality, and presenting a picture which based upon the
                      objective evidence, which can and should have been
   '
                      presented to this Court, the Court can only form one
                      conclusion that much of what Mother says is made up,
                      fantasized or outright lying.

                      Therefore, Mother's approach to the parenting has to be
                      viewed in the light which suggests that nothing she says has


                                                                                                    28
any credibility, nor weight, nor should it be given any
weight.
These are not complex documents. These are things that are
available by going on to a computer and picking up your
account and printing out a documents. And yet Mother who
is represented by counsel throughout all these hearings, yet
with the availability of advice by counsel that these
documents should be presented to the Court to substantiate
the claims lays very heavily on this Court,
Therefore, I discount everything Mother has said about her
relationship to the Children, about the events that occurred
in the past. And what the Cou11 has before it is basically
uncontradicted evidence that throughout the period of time
beginning somewhere in 2014, the Children were moved
around from house to house and left with persons who were
identified as being inappropriate. That has never been
contradicted. And as a result of that, the Children wound up
with paternal grandmother who they have been with since
October of 2014.
And not withstanding Mother's claim that she has a
relationship with the Children, what's most important is that
there is no evidence that she has a parental relationship with
the Children. The evidence is that she's friendly with the
Children. They enjoy coming to spend time with her
occasionally. They enjoy playing with computers. But at no
time did I hear evidence that Mother exhibited any parental
relationship with the Children nor exercised any parental
care or control of the Children.
The idea that Mother has had an apartment and she does not
have a lease and she expects the agency to bring in a copy of
her lease, again, weighs heavily on the Court in deciding that
there is no valid competent evidence by Mother that she is
even remotely attempting to meet her objectives.
The Children have been placed with the paternal
grandmother.     And we're at thirty-one months as I
understand the evidence. And at no time during that period
did the Mother exhibit any desire to become a parent to these
Children. She was content to let the Children remain in
DHS' care, be cared for by the agency, and the caretaker
parent be provided a sustenance to care for these Children.
During the course of the proceedings before the Court,
Mother advanced to unsupervised visitation and then
regressed. And the supervised visitation for two hours per

                                                                 29
week has been in existence throughout the majority of this
case, and remains today. The Mother has taken no steps to
change that relationship, preferring someone else to raise her
Children and someone else to support her Children.

Although, it has been testified that there is a relationship
between Mother and Children, it is not a parental
relationship nor is there any evidence that there is a parental
bond between Mother and Children. And the evidence is
uncontradicted that there would be no irreparable harm to the
Children, that if necessary could not be remedied through the
loving care of the perspective adoptive mother.
There's overwhelming testimony by all of the workers who
have been involved with this case from the beginning that
indeed it would be in the best interest of these Children to be
adopted.
Therefore, considering 2511 (a) (1), (2), and I'll put in (5)
because I believe that the testimony supports the finding that
the Children were still in Mother's care notwithstanding the
fact that she had been shifting the Children around from
house to house but they were still primarily in her care when
DHS intervened and took the Children out of her custody
that (5) is satisfied, and section (8) because the placement
has been in excess of one year.
So repeating under 25 l l A (1 ), (2), (5), and (8) of the code
is satisfied.
Now under 2511 (b), as I recited the testimony is
overwhelming, clear and convincing without any
contradiction that there would be no irreparable harm to the
Children if Mother's rights were terminated and it would be
indeed in the best interest of these Children for the goal to
be changed to adoption. And the only way that can happen
is if Mother's rights were terminated.
The Children are in a safe, caring, loving home where all of
their needs are being met and as the evidence supports will
continue to be met in the future.
The paternal grandmother has attended to all of the
Children's medical needs and in the case of the older Child,
she is now in school and grandmother has attended all of her
social and educational needs and I suspect that given her
track record she'll be attended to all of the emotional, social,
and educational needs of the Children going forward.
251 l(b) is satisfied.

                                                                   30
                         Mother's rights are terminated and the goal for all three
                         Children is now moved to adoption.
                 (N.T., 5/09/2017, p.173 at 18-25; p.174 at 1-25; p.175 at 1-25; p.76 at 1-25;
     j
;I
11
                 p.177 at 1-25; p.178 at l-25; p.179 at 1-3).

     11




                 For the foregoing reasons, this Court respectfully requests that the Decree and
:.
·




11
          Order of May 9, 201 7, Terminating Mother, M .S .B .' s Parental Rights and changing the
11;\
     :
          Children's Permanency Goals to Adoption be AFFIRtvffiD.



                                                                BY THE COURT:




                                                                ALLAN L. TERESHKO, Sr. J.
                                                                                           .




                                                                                                     31
                                      CERTIFCATE OF SERVICE


              I hereby certify that a trne and correct copy of the foregoing OPINION has been
       served upon the following patties by the manner as designated:


       Family Court Delivery Mail Box

       Meagan Fitzpatrick., Esq. ACS)
       Phila Solicitor's Office
       One Parkway, 1515 Arch St, 15111 flr.
       Philadelphia) PA 19102
       DHS Counsel


       Janice Sulman, Esq.
       1500 Walnut si, Ste., 2000
       Phila.i Pennsylvania 19102
       Counsel for Appellant Mother, M.B.


       Faryl Bernstein, Esq.
       Defenders Assoc. of Phila.
       Child Advocacy Unit
       1441 Sansom St.
       Phila.i Pennsylvania 19102
       Guardian Ad Litem, for Children

       Craig B. Sokolow, Esq.
       236 S. 2 l 51 Street) Ste. B
       Phila., Pennsylvania 19103
       Child Advocate




  I
II'I
11

                                                   ALLAN L. TERESHKO, Sr. J.

         f'_f-17
       DATE